Affirmed and Opinion Filed August 16, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01368-CR

                        DENNIS WALKER, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. F-1918616-H

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      Appellant pleaded not guilty to a single charge of aggravated assault against

a public servant. Appellant waived his right to a jury trial and proceeded with a trial

before the court. The trial court found him guilty of the lesser-included offense of

assault on a public servant. The trial court assessed appellant’s punishment at four

years. Appellant raises two issues in this court—asserting that the evidence is

insufficient to prove (i) that he did not act in self-defense and (ii) that a detention

services officer was acting in the lawful discharge of his official duties. The State

raises a cross-point—seeking to correct an error in the judgment regarding

appellant’s plea. As modified, we affirm the judgment of the trial court.
                                  I.     BACKGROUND

      A. February 16, 2019

      On February 16, 2019, appellant was serving a sentence in a Dallas County

detention facility. At that time, appellant was twenty-nine years old and about six

feet, one inch tall. That morning, appellant was a part of a disturbance in the subacute

housing unit. To quell the disturbance, three detention officers moved appellant out

of the subacute housing unit and into a single cell in the acute housing unit. Appellant

resisted the move and addressed the officers using expletives. Nevertheless, the

officers succeeded in placing appellant into single cell one in the acute housing unit.

Appellant was alone inside the cell.

      At about 10:20 a.m. on February 16, 2019, appellant requested the use of a

portable phone to make a call to his sister. Seventy-year-old Detention Service

Officer George Williams was nearby, walking with a nurse who was passing

medication to inmates. Williams provided the portable phone to appellant—with the

body of the phone remaining outside of the cell and the phone receiver fed inside,

through to appellant, through a feeder port on the cell door. Appellant sat down and

called his sister, but she did not pick up. Appellant began talking loudly to another

inmate across the hall through the feeder port. Williams asked appellant to return the

phone receiver two or three times, but appellant refused.

      Williams asked assistance from Detention Service Officer Kelley Moore-Lee,

so they could open the cell door to retrieve the phone receiver, which appellant held

                                          –2–
in his hand. Moore-Lee asked appellant to return the phone, but appellant ignored

her. In an effort to retrieve the phone receiver, Williams opened the cell door and

Moore-Lee patted appellant’s hand, instructing appellant to let go of the receiver.

Appellant raised to stand, and Williams pushed appellant down with a stiff-arm on

appellant’s upper chest using his left arm and hand. Williams attempted to wrestle

the receiver away from appellant with his right arm and hand. Williams obtained the

phone receiver from appellant. Williams let appellant up and held appellant out,

immobilizing him, so Moore-Lee could exit the cell.

      While Williams held appellant up, appellant punched Williams in the head;

Williams did not see the punch coming. Appellant bit Williams on the left side of

his head. While standing, appellant and Williams wrestled with one another and went

to the ground, with Williams landing on top of appellant. Appellant looped his arm

around Williams’s neck and bit Williams’s arm. Appellant scratched Williams in the

head, arms, and face. Williams did not hit appellant or fight back. Moore-Lee called

for officer assistance. She and Detention Service Officer Christopher Loudamy

intervened to separate appellant and Williams. Appellant resisted separating from

Williams, but the officers were able to separate appellant and Williams. About eight

to ten officers worked together to remove appellant from single cell one and to place

him into single cell two in the acute housing unit. The entire incident lasted about

fifteen minutes.



                                        –3–
      B. Trial and Appeal

      After appellant’s indictment, the trial court held a bench trial on October 25,

2019. Five witnesses testified during the trial: Officer Williams, Officer Moore-Lee,

Officer Loudamy, appellant, and Dominic McCleary—an inmate who did not see

the incident but overheard the scuffle. After hearing testimony from witnesses and

admitting several documents into evidence, the trial court found appellant guilty of

the lesser included offense of assault of a public servant—a third-degree felony. The

trial court proceeded to the punishment phase, and appellant stipulated to several

prior crimes. Appellant then testified on his own behalf during the punishment phase.

Thereafter, the trial court sentenced appellant to imprisonment for a period of four

years. This appeal followed.

                          II.    ISSUES RAISED ON APPEAL

      Appellant raises two issues on appeal, which we restate as follows:

      1. The evidence is insufficient to prove Appellant did not act in self-
         defense.

      2. The evidence is insufficient to prove Sheriff Williams was acting in
         the lawful discharge of his official duties when he was assaulted by
         appellant.

      Furthermore, the State raises a single cross-point issue as follows:

      1. The State respectfully requests the Court modify the trial court’s
         judgment to remove an indication that Appellant entered an open plea of
         guilty contrary to the record.




                                        –4–
                            III.   STANDARD OF REVIEW

      When reviewing a challenge to the sufficiency of the evidence supporting a

criminal offense, we conduct our review under the single sufficiency standard set

forth in Jackson v. Virginia, 443 U.S. 307 (1979). See Acosta v. State, 429 S.W.3d

621, 624–25 (Tex. Crim. App. 2014). We view the evidence in the light most

favorable to the verdict and determine whether any rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Clayton v.

State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We do not resolve conflicts of

fact, weigh evidence, or evaluate the credibility of the witnesses as this is the

function of the trier of fact. See Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim.

App. 1999). We may not substitute our judgment for that of the fact finder. Williams

v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007)

      In analyzing legal sufficiency, we determine whether the necessary inferences

are reasonable based upon the combined and cumulative force of all the evidence

when viewed in the light most favorable to the verdict. Clayton, 235 S.W.3d at 778.

“When the reviewing court is faced with a record supporting contradicting

inferences, the court must presume that the jury resolved any such conflicts in favor

of the verdict, even if not explicitly stated in the record.” Queeman v. State, 520

S.W.3d 616, 622 (Tex. Crim. App. 2017) (citing Montgomery v. State, 369 S.W.3d

188, 192 (Tex. Crim. App. 2012)); see Jones v. State, 936 S.W.2d 678, 680 (Tex.

App.—Dallas 1996, no pet.) (“If conflicting inferences exist, we must presume the

                                        –5–
trier of fact resolved any conflict in favor of the prosecution.”). We defer to the

factfinder’s resolution of conflicting inferences. Clayton, 235 S.W.3d at 778. The

factfinder may choose to disbelieve all or any part of a witness’s testimony. Sharp

v. State, 707 S.W.2d 611, 614 (Tex. Crim. App. 1986) (citing Esquivel v. State, 506

S.W.2d 613 (Tex. Crim. App. 1974)). We treat direct and circumstantial evidence

equally: circumstantial evidence is as probative as direct evidence in establishing the

guilt of an actor, and circumstantial evidence alone can be sufficient to establish

guilt. Clayton, 235 S.W.3d at 778.

                                   IV.    DISCUSSION

Issues One and Two: Whether the Evidence is Insufficient to Prove Appellant
Did Not Act in Self-Defense and Whether the Evidence is Insufficient to Prove
Williams was Acting in the Lawful Discharge of his Duties

      We address appellant’s first two issues jointly as the evidence in question is

interrelated. Appellant first asserts that the State “failed to prove beyond a

reasonable doubt that Appellant was not justified on biting [Williams] on the top of

his head.” Appellant second asserts that “Williams was criminally abusing his status

at the time Appellant bit him on the head.” Appellant questions the sufficiency of

the evidence on (i) whether his actions constituted self-defense under Texas Penal

Code § 9.31 and (ii) whether Williams’ use of force was unreasonable under Texas

Penal Code § 9.53.

      Texas Penal Code § 22.01 defines the offense of assault:

      (a) A person commits an offense if the person:

                                         –6–
      (1) intentionally, knowingly, or recklessly causes bodily injury to
      another, including the person’s spouse;
      ...
      (b) An offense under Subsection (a)(1) is a Class A misdemeanor,
      except that the offense is a felony of the third degree if the offense is
      committed against:
      (1) a person the actor knows is a public servant while the public servant
      is lawfully discharging an official duty[.]

TEX. PENAL CODE ANN. § 22.01(a)-(b) (emphasis added). Thus, assault of a public

servant requires both proof of misdemeanor assault and proof that:

      1) the person assaulted was a public servant;
      2) the actor knew that the person he assaulted was a public servant;
      3) the person assaulted was discharging official duties at the time of the
      assault;
      4) the person assaulted was lawfully discharging official duties.

Hall v. State, 158 S.W.3d 470, 473 (Tex. Crim. App. 2005). Texas Penal Code § 1.07

defines “public servant” as “a person . . . employed . . . as one of the following . . .

(A) an officer, employee, or agent of government.” PENAL § 1.07(a)(41)(a).

      In the context of self-defense, “a person is justified in using force against

another when and to the degree the actor reasonably believes the force is

immediately necessary to protect the actor against the other’s use or attempted use

of unlawful force.” PENAL § 9.31(a). A “reasonable belief” is one that an ordinary

and prudent man would hold in the same circumstances as the actor. PENAL

§ 1.07(a)(42). “A defendant has the burden of producing some evidence to support

a claim of self-defense.” London v. State, 325 S.W.3d 197, 202 (Tex. App.—Dallas

2008, pet. ref’d) (citing Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim. App.


                                          –7–
2003)). The State has the burden of persuasion in disproving self-defense, but this

burden does not require the state to produce evidence refuting the self-defense claim.

London, 325 S.W.3d at 202. The burden requires the State to prove its case beyond

a reasonable doubt. Id. Self-defense is a fact issue to be determined by the factfinder,

and a guilty verdict is an implicit finding rejecting the self-defense theory. Id.

        i.      Evidence

        At trial, Officers Williams, Moore-Lee, and Loudamy testified appellant had

a history of causing fights and other trouble among inmates, which necessitated his

removal on several occasions.1 The record shows Williams was a public servant who

was acting in the capacity of a detention service officer at the time of the incident.

The record shows Williams was discharging official duties when he provided

appellant with the portable phone and when he attempted to obtain return of the

portable phone’s receiver. As described above, the officers testified that appellant

was the aggressor and that Williams did not fight back. The trial court entered,

without objection, several photographs of Williams’s injuries and medical records.

The photographs depict (i) a large, circular bite on the top left-front of Williams’s

head, (ii) multiple straight cuts on the top of his head, (iii) cuts on his left cheek,

(iv) multiple bites on his arms, and (v) scratches and cuts on his arms. Williams’s




    1
      Appellant testified that the moves were “basically always somebody else’s fault.” Appellant testified
that he was moved into the acute housing unit on the morning of February 16, 2019, in relation to a
“disagreement” he had with another inmate.
                                                   –8–
medical records corroborate these injuries. Loudamy testified that appellant refused

commands to stop fighting Williams and that he saw no visible injuries to appellant.

      Appellant’s testimony differed from that of the officers. Appellant testified he

saw Williams and Moore-Lee doing rounds of the cells. Appellant testified he knew

Williams from before and believed Williams did not like him because they had

“verbal altercations in the past.” Appellant testified that Williams and Moore-Lee

gave him the phone; he called his sister, but she did not pick up. Williams testified

he was redialing his sister and was “not paying attention . . . to every word [Williams]

was saying” when Williams asked him to return the phone receiver. Appellant

testified Williams attempted to roll the portable phone away, and in response, he

dropped the phone receiver. Appellant testified that Williams entered the cell after

he dropped the phone receiver and that Williams was the aggressor:

      As soon as [Williams] came in, he choked me and put me in a headlock.
      I’m, like, I bet—while he had me in a headlock, I said, I bet you won’t
      do that if I was standing up. Then he let go.
      ...
      Before I could stand all the way up, Mr. Williams put me in a choke
      hold again, put me a headlock again, and I fell back to the floor on my
      butt. I said, dang, you ain’t gone let me get up? You ain’t gone let me
      get up? And he was letting go again. And then I stood up. I stood all the
      way up. This time I kept -- he choked me again before I stood up, before
      I could stand all the way up, but this time I kept my balance, and that’s
      when I started wrestling back with him, and I turned myself around.
      ...

      When asked “how did that feel when you were put into the headlock?”

Appellant answered:


                                          –9–
      I was fearing for my life. I wanted to defend myself. I was already
      heated about the situation of them putting me in a single cell, because
      they always put me in a single cell for nothing.

Appellant did not testify that Williams bit, scratched, cut, or punched him. Appellant

admitted that he had several convictions dating from June 2000, which were

generally assaultive convictions. Appellant admitted that he was in custody in

February 2019 in connection with a harassment of a public servant charge, which

involved an incident when he “poured urine on a nurse.”

      McCleary testified that he heard “rumbling” and “scuffling.” McCleary

testified that—during the incident—he heard another inmate state “man, like, he got

him in a choke hold,” which McCleary believed referred to Williams choking

appellant because McCleary heard others’ descriptions that Williams had choked

them. The record shows McCleary did not see the incident in question. McCleary

testified he had not seen Williams choke anyone before.

      ii.    Analysis

      Appellant concedes in his briefing that he was “talking too loud” with the

other inmate and that he refused to return the phone receiver. Despite testifying

otherwise, appellant concedes in his briefing that he (i) “refused to give the phone

back” after Williams entered the cell and (ii) only dropped the phone receiver after

Williams stiff-armed him. Nevertheless, appellant argues that he bit Williams in self-

defense—so Williams would release the headlock.



                                        –10–
         Citing Texas Penal Code § 9.31(c), appellant asserts that a use of force to

resist a “seizure” is justified if the peace officer uses greater force than necessary to

effectuate the seizure. See PENAL § 9.31(c) (defining circumstances in which “use of

force to resist an arrest or search is justified”).2 Appellant refers to two cases—

(i) Sutton v. State, 548 S.W.2d 697, 699 (Tex. Crim. App. 1977), disapproved of by

Hall v. State, 225 S.W.3d 524 (Tex. Crim. App. 2007) and (ii) Steele v. State, 490

S.W.3d 117, 131 (Tex. App.—Houston [1st Dist.] 2016, no pet.)—to assert that the

use of force to resist a seizure is justified if the peace officer uses greater force than

necessary to effect the seizure. Neither Sutton nor Steele were adjudicated regarding

a “seizure” of property. Sutton involved a defendant’s alleged self-defense under

§ 9.31(c) in response to an arrest. Sutton, 548 S.W.2d at 699-70. Steele involved a

defendant’s alleged self-defense under § 9.31(c) in relation to a “transport.” Steele,

490 S.W.3d at 131. Appellant refers us to no other citation that § 9.31(c) applies to

“seizures” in addition to an “arrest or search.” In Steele, our sister court distinguished

§ 9.31(c):

         The plain language of section 9.31(c) addresses the use of force by a
         defendant only to “resist an arrest or search.” PENAL § 9.31(c). The
   2
       Texas Penal Code § 9.31(c) provides:
         (c) The use of force to resist an arrest or search is justified:
         (1) if, before the actor offers any resistance, the peace officer (or person acting at his
         direction) uses or attempts to use greater force than necessary to make the arrest or search;
         and
         (2) when and to the degree the actor reasonably believes the force is immediately necessary
         to protect himself against the peace officer’s (or other person’s) use or attempted use of
         greater force than necessary.
   PENAL § 9.31(c).
                                                      –11–
         statute does not state that the use of force to resist “transport” or another
         police action is justified. Section 9.31(c), by its terms, is limited to
         instances in which the defendant uses force to resist “arrest or search.”

Steele, 490 S.W.3d at 131. We agree with our sister court in the context of § 9.31(c)’s

application to a “seizure.” Section 9.31(c) of the Texas Penal Code does not state

that the use of force to resist a “seizure” of property is justified. See PENAL § 9.31(c).

Thus, we conclude § 9.31(c) does not apply to appellant’s assertion regarding

Williams’s “seizure” of the phone receiver.

         Arguing generally under § 9.31(a), appellant next contends that “[b]ased on

[appellant’s evidence] the State failed to disprove Appellant’s self-defense claim

beyond a reasonable doubt.” Essentially, appellant asks our Court to “require the

state to produce evidence refuting the self-defense claim”—a requirement we have

expressly rejected in London. 325 S.W.3d at 202.3 Appellant further argues that

Williams used excessive force within the meaning of Texas Penal Code § 9.53. See

PENAL § 9.53.4 However, “[k]nowing the innate danger in maintaining a correctional



   3
       Furthermore, the Texas Court of Criminal Appeals held in Saxton v. State:
         In resolving the sufficiency of the evidence issue, we look not to whether the State
         presented evidence which refuted appellant’s self-defense testimony, but rather we
         determine whether after viewing all the evidence in the light most favorable to the
         prosecution, any rational trier of fact would have found the essential elements of murder
         beyond a reasonable doubt and also would have found against appellant on the self-defense
         issue beyond a reasonable doubt.
804 S.W.2d 910, 914 (Tex. Crim. App. 1991) (emphasis added).
   4
       Texas Penal Code § 9.53 provides:
         An officer or employee of a correctional facility is justified in using force against a person
         in custody when and to the degree the officer or employee reasonably believes the force is

                                                    –12–
facility, the legislature grants correctional officers the right to use reasonable force

against an inmate to maintain their own safety, the safety of others, or the security

of the prison as a whole.” Hall, 158 S.W.3d at 475. Here, the record shows Williams

used reasonable force (i) to obtain the phone receiver after several requests for the

same and (ii) to maintain his and Moore-Lee’s safety. The record shows Williams

immobilized appellant to allow Moore-Lee to safely exit the cell. Moore-Lee

testified appellant then “swung on [Williams].” Williams testified it was then that

appellant punched, bit, cut, and scratched him. Three officers testified that Williams

did not fight back. Beyond not seeing the punch, Williams specified he did not fight

back because he believed appellant was sick due to appellant’s use of a medical

device—an oxygen tank.5

         Although the record contains appellant’s testimony that Williams fought and

choked him, the trier of fact is “the sole judge of the weight and credibility of the

evidence after drawing reasonable inferences from the evidence.” Adames v. State,

353 S.W.3d 854, 860 (Tex. Crim. App. 2011). “The fact finder is free to believe or

disbelieve the testimony of all witnesses, to reconcile or not reconcile conflicts in

testimony, and to accept or reject any or all of the evidence produced by the

respective parties.” Huett v. State, 970 S.W.2d 119, 123 (Tex. App.—Dallas 1998,


         necessary to maintain the security of the correctional facility, the safety or security of other
         persons in custody or employed by the correctional facility, or his own safety or security.
   PENAL § 9.53
   5
       The record shows appellant was not using the oxygen tank during the incident.

                                                     –13–
no pet.). After reviewing the evidence in the light most favorable to the verdict, we

must conclude the trial court did not err in finding the essential elements of assault

on a public servant beyond a reasonable doubt. We must accordingly conclude the

trial court did not err in its (i) implied rejection of appellant’s claim of self-defense

and (ii) implied finding that Williams acted in lawful discharge of his official duties.

We overrule both of appellant’s issues.

Cross Point: Whether the Trial Court’s Judgment Erroneously Included an
Indication That Appellant Entered an Open Plea of Guilty Contrary to The
Record

      We have the power to correct and reform the judgment of the court below to

make the record speak the truth when we have the necessary data and information to

do so, or to make any appropriate order as the law and the nature of the case may

require. Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d);

see TEX. R. APP. P. 43.2(b). Should a judgment and sentence improperly reflect the

findings of the trial court, “the proper remedy is the reformation of the judgment.”

Id. (citing Aguirre v. State, 732 S.W.2d 320, 327 (Tex. Crim. App. [Panel Op.]

1982)).

      The judgment of the trial court states under the section marked “Terms of Plea

Bargain” the phrase “OPEN (TBC).” However, the record shows appellant did not

enter a plea bargain agreement at either trial or punishment phase of the case. Thus,

the record contains the necessary information for our court to modify the trial court’s

incorrect judgment. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27

                                          –14–
(Tex. Crim. App. 1993). Consequently, we sustain the State’s cross point issue. We

modify the judgment by deleting the words “OPEN (TBC)” from it in the “Terms of

Plea Bargain” section.

                                 V.     CONCLUSION

      As modified, the judgment of the trial court is affirmed.



                                           /Bill Pedersen, III//
                                           BILL PEDERSEN, III
                                           JUSTICE



191368f.u05

Do Not Publish
TEX. R. APP. P. 47




                                       –15–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

DENNIS WALKER, Appellant                        On Appeal from the Criminal District
                                                Court No. 1, Dallas County, Texas
No. 05-19-01368-CR           V.                 Trial Court Cause No. F-1918616-H.
                                                Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                    Pedersen, III. Justices Osborne and
                                                Nowell participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED by deletion of the phrase “OPEN (TBC)” from it in the “Terms of
Plea Bargain” section. Thus, the judgment shall read as follows:

      “Terms of Plea Bargain         ”

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 16th day of August, 2021.




                                         –16–